83569: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32017: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83569


Short Caption:J. MCDONALD CO., INC. VS. TROPICAL & LOSEE, LLCCourt:Supreme Court


Related Case(s):82504


Lower Court Case(s):Clark Co. - Eighth Judicial District - A797838Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/06/2021 / Haberfeld, StephenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJ. McDonald Co., Inc.David R. Koch
							(King Scow Koch Durham LLC)
						Austin Krist
							(Cleveland Terrazas PLLC)
						Steven B. Scow
							(King Scow Koch Durham LLC)
						Kevin J. Terrazas
							(Cleveland Terrazas PLLC)
						Bryan Jay Thomas
							(Thomas & Associates/Los Angeles)
						


RespondentDavid E. CroweStephen R. Hackett
							(Sklar Williams LLP)
						


RespondentFletcher MajorsStephen R. Hackett
							(Sklar Williams LLP)
						


RespondentTropical & Losee, LLCStephen R. Hackett
							(Sklar Williams LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/05/2021Filing FeeFiling Fee Paid. $250.00 from Koch & Scow.  Check no. 4382. (SC)


10/05/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-28543




10/05/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-28545




10/06/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld. (SC)21-28691




10/20/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 16, 2021, at 9:00 AM. (SC)21-30143




10/25/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-30695




11/09/2021MotionFiled Motion to Associate Counsel. (Attorney Bryan J. Thomas).  (SC)21-32175




11/18/2021Order/ProceduralFiled Order Granting Motion to Associate Counsel.  Attorney Bryan Jay Thomas of Thomas & Associates shall be permitted to appear on behalf of appellant in this matter.  Nevada attorney David R. Koch of Koch & Scow, LLC, shall be responsible for all matters presented by Mr. Thomas in this appeal.  (SC)21-33265




12/17/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement process is continued to the following date: January 25, 2022, at 9:00 AM. (SC)21-36053




01/25/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-02484




01/26/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)22-02611




03/31/2022Transcript RequestFiled Certificate of No Transcript Request. (REJECTED PER NOTICE ISSUED 3/31/22) (SC)


03/31/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-10026




04/20/2022BriefFiled Appellant's Opening Brief. (SC)22-12502




04/20/2022AppendixFiled Appellant's Appendix. (SC)22-12503




05/19/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents' Answering Brief due:  June 3, 2022.  (SC)22-15903




06/03/2022BriefFiled Respondents' Answering Brief. (SC)22-17775




06/30/2022BriefFiled Appellant's Reply Brief. (SC)22-20609




06/30/2022Case Status UpdateBriefing Completed/To Screening. (SC)


10/11/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. (SC)22-32017





Combined Case View